Citation Nr: 1027058	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Whether the denial of payment for non-VA outpatient dental 
treatment on November 13, 2006 was proper.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1956 to October 
1973. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center (MC), which 
denied payment for non-VA outpatient dental treatment on November 
13, 2006.


FINDINGS OF FACT

1.  The Veteran had dental services provided by a non-VA dentist 
on November 13, 2006.  

2.  Outpatient dental services, totaling $1,350, were not 
preapproved by VA, nor were they for a medical emergency.  


CONCLUSION OF LAW

The denial of payment for non-VA outpatient dental treatment on 
November 13, 2006 was proper.  38 U.S.C.A. §§ 1703, 1712, 1728 
(West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Veteran has not been provided a VCAA notice 
regarding his claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to comply 
with the notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here, the 
Veteran is not alleging that he was preapproved for outpatient 
dental services rendered on November 13, 2006, or that the 
treatment (dentures) was for a medical emergency.  Instead, he 
argues that reimbursement should be allowed as he did not know 
that he needed preapproval for services.  The Board finds, 
accordingly, that the Veteran has not been prejudiced by the 
VAMC's failure to provide him a VCAA notice.


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is in receipt of a total disability 
rating based on individual unemployability and is therefore 
authorized any needed dental treatment.  See 38 C.F.R. 
§ 17.161(h) (2009).  However, during any twelve-month period the 
total amount which VA may expend for furnishing outpatient dental 
services, treatment, or related dental appliances to a veteran 
through private facilities for which VA has contracted may not 
exceed $1,000 unless VA determines, prior to the furnishing of 
such services, treatment, or appliances and based on an 
examination of the veteran 
by a VA dentist (or a dentist under a contract or fee arrangement 
with VA) that the furnishing of such services, treatment, or 
appliances at such cost is reasonably necessary.  38 U.S.C.A. 
§ 1712(a)(3).  

The Veteran had dental services provided by a non-VA dentist on 
November 13, 2006.  The dental services, which included receipt 
of upper and lower dentures, totaled $1,350.  The Veteran does 
not argue that he was authorized or preapproved for any 
outpatient dental services, nor does the record reflect any such 
authorization.  In fact, in his May 2008 substantive appeal, the 
Veteran specifically notes that he did not know that preapproval 
was required.  As preapproval was not authorized for outpatient 
dental services on November 13, 2006, repayment for the costs of 
such services is not warranted.  

The Board recognizes that under 38 U.S.C.A. § 1728, a veteran may 
be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility.  However, under that statute, the 
services must be rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  See 
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran 
does not allege, and the evidence does not show that he received 
dentures in a medical emergency where delay would have been 
hazardous to life or health.  

In summary, the non-VA dental services rendered on November 13, 
2006 were not preapproved and were not rendered due to a medical 
emergency where delay would have been hazardous to life or 
health.  Thus, the denial of payment for such services was 
proper.




ORDER

The denial of payment for non-VA outpatient dental treatment on 
November 13, 2006 was proper.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


